Case 2:19-cv-07007-JFW-AFM Document 10 Filed 08/14/19 Page 1 of 2 Page ID #:49




   1 MICHAEL M. VASSEGHI (SBN 210737)
     michael.vasseghi@roll.com
   2 ROLL LAW GROUP PC
     11444 West Olympic Boulevard
   3 Los Angeles, California 90064-1557
     Telephone: (310) 966-8400
   4 Facsimile: (310) 966-8810
   5 Attorneys for Plaintiff
     THE WONDERFUL COMPANY LLC
   6 and WONDERFUL PISTACHIOS &
     ALMONDS LLC
   7
   8                           UNITED STATES DISTRICT COURT
   9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 THE WONDERFUL COMPANY LLC                          Case No. 2:19-cv-07007-JFW (AFMx)
    and WONDERFUL PISTACHIOS &
 12 ALMONDS LLC,                                       DECLARATION OF LEAD TRIAL
                                                       COUNSEL RE: COMPLIANCE
 13                   Plaintiff,                       WITH LOCAL RULES
                                                       GOVERNING ELECTRONIC
 14             vs.                                    FILING
 15 COREY ANGELO d/b/a Wanderfuel                      [Assigned to the Honorable John F.
    Inc., and DOES 1 through 10, inclusive,            Walter]
 16             Defendant.
 17
 18             I, Michael M. Vasseghi, declare as follows:
 19             1.    I am Senior Managing Counsel at Roll Law Group PC, counsel for
 20 Plaintiffs THE WONDERFUL COMPANY LLC and WONDERFUL
 21 PISTACHIOS & ALMONDS LLC.
 22             2.    I have personal knowledge of the matters set forth in this Declaration
 23 and, if called as a witness, could and would testify competently thereto.
 24             3.    In accordance with the Court’s Standing Order (Document No. 9), I
 25 hereby notify the Court that I am registered as an “ECF User” in the Central District
 26 of California, and I consent to service and receipt of filed documents by electronic
 27 means.
 28             4.    My email address of record is michael.vasseghi@roll.com.


       {2985899.1}                                 1
Case 2:19-cv-07007-JFW-AFM Document 10 Filed 08/14/19 Page 2 of 2 Page ID #:50




   1            I declare under penalty of perjury under the laws of the United States of
   2 America that the foregoing is true and correct and that this declaration was executed
   3 in Los Angeles, California on August 14, 2019.
   4
   5
   6
   7
                                                        /s/ Michael M. Vasseghi
   8
                                                   Michael M. Vasseghi
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


       {2985899.1}                                 2
